Citation Nr: 1017504	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-28 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 
1993, for the award of service connection for seizure 
disorder.

2.  Entitlement to an effective date earlier than July 2, 
2001, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and November 2003 rating decisions 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issue of entitlement to an effective date earlier than 
July 2, 2001, for the award of a total rating for 
compensation based upon individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for seizure disorder had been denied 
multiple times both on the merits and on the basis of no new 
and material evidence having been submitted with the last 
final rating decision dated January 31, 1990.

2.  In the June 2003 rating decision on appeal, the RO 
effectuated the Board's grant of service connection for 
seizure disorder and assigned an effective date of June 15, 
1993.  

3.  The provisions of 38 C.F.R. § 3.156(c) (2009) do not 
apply to the Veteran's claim.

4.  On October 1, 1990, a Member of Congress submitted a 
letter showing an intent on behalf of the Veteran to file a 
claim for service connection for a seizure disorder.

5.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for seizure 
disorder between January 1990 and October 1990.


CONCLUSION OF LAW

The criteria for an effective date of October 1, 1990, but no 
earlier, for the award of service connection for seizure 
disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As to the claim for entitlement 
to an earlier effective date for the award of service 
connection for seizure disorder, this claim stems from an 
application to reopen the previously-denied claim of 
entitlement to service connection for seizure disorder.  In a 
May 2003 decision, the Board reopened the claim and granted 
it.  The RO effectuated this grant in the June 2003 rating 
decision.  This means that the notice requirements of 
38 U.S.C.A. § 5103(a) have been met since the Veteran's claim 
was successfully reopened.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's 
notice of disagreement as to the effective date, the RO 
properly provided him with a statement of the case addressing 
the effective-date issue.

VA has not obtained any records in connection with the 
Veteran's claim for an earlier effective date, as it is based 
upon evidence already in the claims file.  The Veteran has 
not submitted additional evidence except his own statements.  
The Veteran had requested a hearing before the Board at the 
RO.  The record reflects that the RO scheduled a hearing in 
March 2010, and the Veteran failed to show for the hearing.  
Thus, there is no hearing request pending at this time.  See 
38 C.F.R. § 20.704(d) (2009) (failure to appear for scheduled 
hearing will result in hearing request being deemed 
withdrawn).  VA did not provide the Veteran with an 
examination in connection with this claim (for an earlier 
effective date), as it does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2009).  (VA provided 
the Veteran with an examination in connection with his claim 
involving entitlement to service connection for seizure 
disorder.)  In sum, there is no evidence of any VA error in 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

In a May 2003 Board decision, it reopened the claim for 
service connection for seizure disorder and granted it.  In 
the June 2003 rating decision on appeal, the RO effectuated 
the Board's grant and assigned an effective date of June 15, 
1993.  The Veteran argues that the effective date should go 
back to the day following his discharge from service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection based on a reopened claim will be the 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the veteran, a 
representative of the veteran, or a Member of Congress can 
file an informal claim by communicating an intent to apply 
for one or more VA benefits.  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  See id.  

Under the provisions of 38 C.F.R. § 3.156(b), it states that 
new and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed, will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period. 

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states 
that at any time after VA issues a decision on a claim, it 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Such records include 
service records that are related to a claimed in-service 
event, but that such records do not apply when VA could not 
have obtained the records because they did not exist or 
because the claimant failed to provide sufficient information 
for VA to identify and obtain the records.  Id. at (c)(2).  

An award made based all or in part on the records identified 
by paragraph (c)(1) is effective on the date entitlement 
arose or the date VA received the previously-denied claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously-
denied claim.  Id. at (c)(3).  

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

For background purposes, the service treatment records show 
that the Veteran had been hospitalized in early September 
1965 with a diagnosis of generalized convulsions.  Later in 
September 1965, he had a seizure-like attack.  He was 
hospitalized, where a work-up was performed and found to be 
"entirely normal," including a spinal puncture and skull x-
rays  See October 13, 1965, Medical Board Report.  In this 
report, the medical board noted there was a past history that 
the Veteran had sustained a series of five to six seizures as 
a child at approximately age six to seven, all of which were 
associated with fever.  Id.  They also noted the Veteran had 
had head trauma when he was 13 years old and was unconscious 
for approximately five minutes.  Id.  The Veteran had another 
seizure-like attack in October 1965.  When he was evaluated, 
a diagnosis of a true seizure disorder could not be made.  
See November 24, 1965, addendum to October 1965 Medical Board 
Report.  The Veteran was subsequently discharged from 
service.

In June 1966, the Veteran filed a claim for service 
connection for a seizure disorder.  He underwent a medical 
examination in September 1966, wherein the physician 
diagnosed history of epileptic seizure, "no evidence at 
present."  In December 1966, the RO denied the claim, 
stating that a seizure disorder had not been found to exist 
on the last VA medical examination.  The Veteran did not 
appeal, and that decision became final.

The Veteran sought to reopen the claim in September 1973, 
which the RO denied reopening in February 1974, determining 
that the appellant's seizure disorder had existed prior to 
service and had not been aggravated in service.  The 
appellant did not appeal that decision. 

Subsequently, the Veteran sought to reopen this claim on 
numerous occasions.  The RO denied reopening this claim in 
February 1979, October 1979, and February 1982.  The Veteran 
appealed the February 1982 denial.  He had a hearing before 
the RO in December 1982, at which time, he submitted 
additional evidence, some of which consisted of service 
treatment records.  One of the records was dated June 9, 1962 
and showed that the Veteran had "slipped on wet shower floor 
causing the above injuries."  He was diagnosed with 
epistaxis and traumatic hematoma.  In November 1983, the 
Board determined that the appellant had not incurred a 
seizure disorder in service or within the presumption period 
following service.  The Board also denied reopening the 
claim.  

The Veteran sought to reopen his claim, following the Board 
denial, which was denied by the RO in April 1985 and January 
1990 decisions, both of which he did not appeal. 

In October 1990, a Member of Congress indicated he was 
writing on behalf of the Veteran, who had contacted him 
requesting his assistance with the Veteran's request that his 
seizure disorder be changed from non-service connected to 
service connected.  

On June 15, 1993, the Veteran submitted a statement arguing 
that he disagreed with everything involving VA.  The RO 
construed it as an application to reopen the claim for 
service connection for seizure disorder.  In August 1993, the 
RO denied reopening the claim.  The Veteran appealed.  In 
October 1997, the Board denied reopening the claim.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
1998, the Secretary of VA filed a motion to vacate the Board 
decision and remand it due to new case law addressing the 
analysis in new-and-material-evidence claims.  See Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  The Court 
granted the motion.  In December 1999, the Board again denied 
reopening the claim for service connection for seizure 
disorder.  The Veteran again appealed the denial to the 
Court.  In May 2001, the Veteran and the Secretary of VA 
(parties) filed a joint motion to vacate the Board decision, 
determining that the analysis in the December 1999 Board 
decision contained deficiencies that precluded effective 
judicial review, and thus a remand was warranted.  That same 
month, the Court granted the motion.

Subsequently, the Board had the Veteran examined and 
requested a medical opinion.  In a January 2003 VA 
examination report, the examiner determined that the Veteran 
had a seizure disorder, which had had its onset in service.  
He found that there was no evidence of a pre-existing seizure 
disorder.  

In May 2003, the Board reopened the claim and granted it.  In 
reopening the claim, the Board stated the following, in part:

It is noted that the [V]eteran has filed 
numerous claims of service connection for 
a seizure disorder over the years, all of 
which have been finally denied.  The last 
final denial was in January 1990, and was 
rendered by the RO.  It appears that the 
RO denied the [V]eteran's claim on the 
basis that there was no competent medical 
evidence of a nexus between any seizure 
disorder and service (either through 
incurrence or aggravation).  Since this 
decision was rendered, a 2003 VA 
examination report has been associated 
with the claims folder which not only 
indicates that the veteran has a current 
seizure disorder but also that it began in 
service.  This VA examination report was 
not previously before VA, and bears 
directly and substantially upon the 
specific matter under consideration, and 
in connection with evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  Accordingly, the 
claim is reopened.  38 C.F.R. § 3.156.

In the June 2003 RO decision effectuating the Board's 
decision, the RO granted service connection for seizure 
disorder and assigned an effective date of June 15, 1993, 
determining that this was the day the Veteran's claim to 
reopen was received following the January 1990 final 
decision.

The Board has carefully reviewed the evidence of record, and 
finds that the facts in this case establish a basis to grant 
an earlier effective date of October 1, 1990, for the award 
of service connection for seizure disorder.  Initially, the 
Board finds that the provisions of 38 C.F.R. § 3.156(c) do 
not apply to the Veteran's claim.  The Board will address why 
it has made this determination and then address how it 
determined that the correct effective date is October 1, 
1990.  

A.  Application of 38 C.F.R. § 3.156(c) not warranted

In the May 2001 joint motion, the parties stated the 
following, in part:

Initially, a determination must be made as 
to whether the evidence presented since 
the last final disallowance of the claim 
is new and material.  See 38 C.F.R. 
§ 3.156(a).  In determining whether new 
evidence is material, section 3.156(a) 
must be directly applied to the factual 
case.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In the instant case, the 
appellant experienced two seizures in 
service, and is currently being treated 
for a seizure disorder.  The basis of the 
Board's 1983 denial of service connection 
was, in essence, that the appellant had 
not brought forth evidence of incurrence 
of a "true" seizure disorder in service, 
or manifestations of a seizure disorder to 
a compensable degree within one year 
following discharge from service.  The 
appellant has submitted new service 
medical records showing a head injury in 
service.  Therefore, it appears that 
newly[-]submitted service medical records 
disclosing a head injury in service could 
be potentially relevant or material with 
respect to the issue of etiology or nature 
of the appellant's seizure activity in 
service under the provisions of 38 C.F.R. 
§ 3.156(a) and (c).

(Bold added.)

In this joint motion, the parties quoted a finding made by 
the Board in the December 1999 decision.  The Board had 
addressed the evidence received since the January 1990 rating 
decision and stated the following, in part:

[S]ervice medical records, some of which 
are duplicative of prior ones received and 
some which have not been of record 
previously.  Of those which have not been 
of record are: [(1)] a June 1962 record 
which shows that the appellant had slipped 
and fallen in the shower and was diagnosed 
with hematoma, traumatic; [(2)] a July 
[sic] 1965 record which shows a statement 
that the appellant received the history of 
his childhood seizures from his mother, as 
he was unable to remember them; [(3)] a 
record where the date is illegible, which 
shows that the appellant was put on the 
Temporary Disability Retirement List 
because of three disabilities listed by 
numbers only; and [(4)] a record 
summarizing, chronologically, the 
appellant's medical disabilities in 
service between October 1965 to December 
1965. . . .

(Bold added.)

The Board believes that the June 1962 service treatment 
record is the document upon which the parties base their 
assertion that the provisions of 38 C.F.R. § 3.156(c) may 
apply.  

The Board notes that it erred in the December 1999 decision 
when it stated that the June 1962 service treatment record 
had not been of record at the time of the last final denial, 
which was the January 1990 rating decision.  This document 
first appears in the record behind a letter written by the 
Veteran, which letter was received at VA on March 12, 1982.  
It is not completely clear whether that document was attached 
to the letter (because there is no date stamp on the service 
treatment record), however, it appears to be.  In that 
letter, the Veteran stated he was attaching "authentic 
copies," which would prove his case.  The June 1962 service 
treatment record is behind the letter.  

Additionally, the Veteran submitted records at the December 
1982 RO hearing, one of which is the June 1962 service 
treatment record.  At that hearing, the Veteran's 
representative stated, "According to the record[,] I saw 
where you reported in sick bay having slipped in the shower 
aboard ship and received some injuries then."  See 
Transcript on page 5.  That is a direct reference to the June 
1962 service treatment record, as this is the only 1962 
service treatment record pertaining to a fall in the shower.  
Later in the hearing, the Chairman stated, "We also have 
three pieces of evidence that were submitted here today which 
the board will have to search the records and determine 
whether or not it is new evidence and if so, we will also 
have to consider them."  Id. at page 7.  These pieces of 
evidence appear to consist of service treatment records, a 
February 1982 private medical record, and multiple statements 
from the Veteran's brother. 

Thus, the Board does not find that the June 1962 service 
treatment record was submitted with the 1993 application to 
reopen.  It was considered previously, including at the time 
of the November 1983 Board decision.  Therefore, the 
submission of this record in 1993 does not provide a basis to 
reconsider the claim under the provisions of 38 C.F.R. 
§ 3.156(c), as it had been previously submitted and 
considered by VA.  

The Board also notes that in the four pieces of evidence that 
the Board had listed in the December 1999 Board decision, 
items (3) and (4) had also been part of the record at the 
time of the January 1990 rating decision.  This was error.  
Item (4) was part of the records the Veteran submitted with 
his letter received at VA on March 12, 1984.  Item (3) was 
submitted by the Veteran's representative in January 1990.  
This document has a date stamp showing it was received before 
the January 1990 rating decision.  Thus, these records are 
not newly-submitted service records, which implicate the 
provisions of 38 C.F.R. § 3.156(c).

What is a newly-submitted service record is item (2) listed 
above.  In the December 1999 decision, the Board incorrectly 
stated that the date of this document was July 1965, when the 
actual date is September 1965.  This record addresses a 
possible seizure in late August 1965.  The Veteran reported 
to sick bay at that time.  The examiner stated, "He told of 
previous history as a child, which was related to him by his 
mother, as he has no recollection of this."  The Veteran was 
referred for an evaluation.  The evaluating examiner wrote 
(the writing is hardly legible) that the Veteran's seizure 
was preceded by flashing lights.  There was no bladder or 
bowel incontinence.  The examiner recommended that the 
Veteran be hospitalized for a full evaluation.

The Board finds that this document is not probative to the 
issue at hand and thus the application of 38 C.F.R. 
§ 3.156(c) is not warranted based upon receipt of this 
service treatment record.  Specifically, the facts presented 
in this document are a mere recounting of facts already of 
record at the time of the January 1990 rating decision.  In 
fact, these facts were of record at the time of the first 
rating decision in December 1966.  For example, a November 
24, 1965, Physical Evaluation Board, noted the Veteran had 
been found to have generalized convulsions on September 7, 
1965, and that he had been hospitalized.  That record also 
showed the notation of the Veteran having episodes of 
"delirium" during his childhood.  An October 13, 1965, 
Medical Board Report, noted the past history of "seizures" 
as a child.  Thus, both service treatment records show a 
finding of seizures prior to service.  They also show very 
similar descriptions of the symptoms the Veteran experienced 
right before and during the seizure (flashing lights and no 
incontinence).  The September 1965 service record adds no new 
facts in this case.

The provisions of 38 C.F.R. § 3.156(c) were amended during 
the appeal period in 2006.  See 70 Fed. Reg. 35388, 35389 
(June 2005).  Following VA's proposal of the rule and receipt 
of comments, VA noted, in discussing reconsideration of a 
claim based on the receipt of newly-discovered service 
treatment records that, "[W]e believe that newly-discovered 
service medical records ordinarily would provide a basis for 
retroactive benefits in disability compensation claims."  
71 Fed. Reg. 52455, 52456 (September 2006) (Emphasis added).  
Such statement would indicate that the new-discovered service 
treatment records would provide a fact in service that was 
not previously known.  For example, in the proposed comments, 
when providing an example of when retroactive benefits would 
be warranted, VA stated the following, in part:

This provision would apply, for example, 
in cases where a veteran files a claim for 
disability compensation, which VA denies 
because there is no evidence of an in-
service injury.  Years later, if VA 
received service department records that 
show an in-service injury, and obtains a 
medical opinion that links that injury to 
the claimant's current disability, it 
would grant service connection.

70 Fed. Reg. At 35389.

Thus, such wording indicates that the newly-submitted service 
records would substantiate a fact that either had been 
previously rejected or had not been previously known.  That 
is not the factual scenario in this case.  As stated 
previously, at the time of the December 1966 rating decision, 
the service treatment records showed that there was evidence 
that the Veteran had seizures prior to service.  In the 
February 1974 rating decision, the RO determined that the 
Veteran's seizures pre-existed service and were not 
aggravated by service.  It was clear that VA had determined 
that it pre-existed service based upon statements recorded in 
the service treatment records in the claims file at that time 
that the Veteran had had seizures prior to service.  See 
February 1974 Rating Decision ("His history revealed 
seizures as a child.  He had head trauma at age 13.").  
Thus, at the time the Veteran submitted this September 1965 
record, VA had already had and applied the facts shown in 
that record.

The Veteran has spent years submitting statements from family 
members and providing his own statements and testimony that 
he never had seizures prior to entering service.  Such was 
discussed at length at his December 1980 and December 1982 RO 
hearings.  At the December 1980 hearing, the chairman 
specifically asked the Veteran, "There are statements in the 
service medical records saying that you gave a history of 
seizures as a child.  Now is there anything that you could 
relate to that [] you might have associated with what 
happened in the service that could have happened to you as a 
child?"  Thus, it cannot be argued that the September 1965 
service treatment record either provided facts that had been 
rejected previously or were not previously known.  Rather, 
this document confirmed facts that were already of record at 
the time of multiple prior final decisions, including the 
November 1983 Board decision.  See November 1983 Board 
decision on pages 2, 4-5.  

Further supporting the Board's finding that this record is 
not the type of record contemplated by the regulation are the 
provisions of 38 C.F.R. § 3.156(c)(2), which address under 
what circumstances this regulation does not apply.  
Specifically, it states the following, in part:

Paragraph (c)(1) of this section does not 
apply to records that VA could not have 
obtained when it decided the claim . . . 
because the claimant failed to provide 
sufficient information for VA to identify 
and obtain the records from the respective 
service department, the Joint Services 
Records Research Center [(now U.S. Army 
and Joint Services Records Research 
Center)], or from any other official 
source.  

Id.

Throughout the years, the Veteran has submitted additional 
service treatment records piecemeal to VA that VA did not 
have in its possession or were not part of the claims file 
before the Veteran had submitted them.  For example, VA 
received a letter from the Veteran on August 31, 1979, 
wherein the Veteran attached a December 7, 1965, service 
treatment record that had not been part of the file 
previously.  At his December 1980 RO hearing, he submitted a 
December 16, 1965, service treatment record that had not been 
previously of record.  See page 2 of the transcript when the 
Veteran's representative stated, "Sir, at this time, I have 
a statement in a medical record dated December the 16th, 1965 
that says, 'History from his mother denied epilepsy.'"  

When the Veteran sent the letter to VA, which was received on 
March 12, 1984, he submitted additional service records that 
had not been previously of record.  See April 1962, June 
1962, July 1962, copy of the back of a consultation record 
involving the Veteran's eye (the front side was subsequently 
submitted at the December 1982 RO hearing), and October 1965 
to December 1965 service treatment records.  At the December 
1982 RO hearing, the Veteran submitted additional service 
records that had not been previously of record.  See June 
1963, July 1965 front side of consultation record, August 
1965, September 1965, and April 1966 service treatment 
records.  Lastly, at the time of the Veteran's December 1989 
claim (which was denied in the January 1990 rating decision), 
the Veteran submitted yet another new service record that had 
not been part of the record previously.  See May 1966 service 
treatment record.  

One of the exceptions to the provisions of 38 C.F.R. 
§ 3.156(c) is when VA is unable to obtain the record because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department.  Thus, VA has determined that when a 
claimant has the information to obtain service department 
records and does not provide VA with that information, the 
provisions of 38 C.F.R. § 3.156(c) do not apply because it is 
not VA's fault that it could not obtain the records.  In this 
case, the Board finds it reasonable to conclude that the 
Veteran had either original or copies of service department 
records that VA did not have in its possession.  This means 
that VA would have been unable to obtain these records 
because the Veteran had them in his possession.  Therefore, 
the Board finds that VA would have been unable to obtain the 
September 1965 service department record submitted with the 
current claim since the Veteran had it in his possession.  
Thus, this document would fall under the exception 
contemplated under 38 C.F.R. § 3.156(c)(2).

The regulation (and the discussions in the federal register 
in 2005 and 2006) is silent as to this kind of circumstance 
(when a claimant is in possession of the service department 
records), but the Board finds that it would be illogical to 
essentially hold VA responsible for service records that it 
could not have obtained because the claimant had them in his 
possession.

Finally, also supporting the Board's finding that this record 
is not the type of record contemplated by the regulation is 
the basis upon which the claim was granted.  The Board 
reopened the claim and granted it based upon a January 2003 
VA examination report.  There, the examiner made a specific 
finding that there was "No history of pre-existing seizure 
disorder."  Instead, he attributed the Veteran's seizure 
disorder to toxoplasmosis, which was not addressed in the 
September 1965 record.  

In sum, the Board finds that the provisions of 38 C.F.R. 
§ 3.156(c) are not applicable in this case for all the 
reasons described above.

B. Earlier Effective Date 

After having carefully reviewed the evidence of record and 
determining that the provisions of 38 C.F.R. § 3.156(c) do 
not apply to the Veteran's claim, the Board finds that an 
earlier effective date of October 1, 1990, is warranted.  The 
reasons follow.

Initially, the Board notes that the November 1983 Board 
decision, and the two subsequent rating decisions in April 
1985 and January 1990 are all final, see 38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2009), and the effective date for the award of 
service connection for seizure disorder cannot go back prior 
to January 1990 in the absence of clear and unmistakable 
error, which the Veteran has not alleged with any sort of 
specificity.

Following the January 1990 rating decision, the Veteran's 
Member of Congress submitted a letter on October 1, 1990, 
wherein he stated the Veteran had sought his assistance in 
having his seizure disorder go from non-service connected to 
service connected.  Such document clearly falls within the 
provisions of 38 C.F.R. § 3.155(a) in what constitutes an 
informal claim for benefits.  As a reminder, under this 
regulation, a Member of Congress can file an informal claim 
on behalf of the Veteran.  Thus, the October 1, 1990, letter 
became an informal claim for service connection for seizure 
disorder.  Id.  The RO assigned an effective date of June 15, 
1993, which was based upon a statement the Veteran had 
submitted.  However, at the time of the Veteran's June 15, 
1993, submission to VA, a claim for service connection for 
seizure disorder had been pending as of October 1, 1990.  
Thus, an effective date going back to October 1, 1990, is 
granted.  

The Board finds, however, that an effective date earlier than 
October 1, 1990, is legally precluded.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 38 
U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").

The Board notes that the application of the provisions of 
38 C.F.R. § 3.156(b) do not apply to the Veteran's October 1, 
1990, informal claim.  Pursuant to § 3.156(b), VA must 
consider any new-and-material evidence received during the 
one-year appeal period "as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period."  38 C.F.R. § 3.156(b).  In this case, there 
was a January 1990 rating decision that the Veteran did not 
appeal.  The October 1, 1990, informal claim was submitted 
during the one-year period following the January 1990 rating 
decision.  If a claimant submits new and material evidence 
within the one-year appeal period, the underlying RO decision 
does not become final.  See Muehl v. West, 13 Vet. App. 159, 
161-62 (1999).  However, in this case, the Veteran did not 
submit any new-and-material evidence during the one-year 
period following the January 1990 rating decision.  This is 
why the provisions of 38 C.F.R. § 3.156(b) do not apply.

The Board has reviewed the evidence of record between January 
1990 and October 1990 to see if the Veteran filed a claim, an 
informal claim, or expressed a written intent to file a claim 
for service connection for a seizure disorder and finds 
nothing in the record to support such a finding.  See 38 
C.F.R. §§ 3.1(p), 3.155.

For the reasons stated above, an earlier effective date of 
October 1, 1990, for the award of service connection for 
seizure disorder is granted.  An effective date earlier than 
October 1, 1990, however, is denied, as there is nothing in 
the record to provide a basis to award an earlier effective 
date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in 
case where law, as opposed to facts, is dispositive, claim 
should be denied or appeal terminated because of the absence 
of legal merit or lack of entitlement under the law).


ORDER

Entitlement to an effective date of October 1, 1990, for the 
award of service connection for seizure disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

Because the Board has granted an earlier effective date for 
the award of service connection for seizure disorder, it must 
allow the RO an opportunity to consider the claim of 
entitlement to an earlier effective date for the award of a 
total rating for compensation based upon individual 
unemployability prior to the Board considering the claim.

Accordingly, the case is REMANDED for the following action:

The RO should reconsider the issue of 
entitlement to an effective date earlier 
than July 2, 2001, for the award of a 
total rating for compensation based upon 
individual unemployability.  If any part 
of the benefit is not granted, the Veteran 
and his representative, if any, should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


